      Case 2:20-cv-01121-KJD-DJA Document 5 Filed 07/16/20 Page 1 of 4




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      JOSHUA J. FLORES,                                    Case No. 2:20-cv-01121-KJD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      MESA AIRLINES, INC.,
 9
                             Defendant.
10

11
            This matter is before the Court on Plaintiff’s Second Motion/Application to Proceed In
12
     Forma Pauperis (ECF No. 4), filed on July 6, 2020. The Court found Plaintiff’s First
13
     Motion/Application incomplete and ordered him to file a new one by July 6, 2020.
14
            Plaintiff filed the affidavit required by § 1915(a). (ECF No. 4). Plaintiff has shown an
15
     inability to prepay fees and costs or give security for them. Accordingly, the request to proceed
16
     in forma pauperis will be granted pursuant to 28 U.S.C. § 1915(a). The Clerk’s Office is further
17
     INSTRUCTED to file the complaint (ECF No. 1-1) on the docket. The Court will now review
18
     Plaintiff’s complaint (ECF No. 1-1).
19
            Upon granting an application to proceed in forma pauperis, courts additionally screen the
20
     complaint pursuant to § 1915(e). Federal courts are given the authority to dismiss a case if the
21
     action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,
22
     or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
23
     When a court dismisses a complaint under § 1915, the plaintiff should be given leave to amend the
24
     complaint with directions as to curing its deficiencies, unless it is clear from the face of the
25
     complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70
26
     F.3d 1103, 1106 (9th Cir. 1995).
27

28
      Case 2:20-cv-01121-KJD-DJA Document 5 Filed 07/16/20 Page 2 of 4




 1          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

 2   for failure to state a claim upon which relief can be granted. Review under Rule 12(b)(6) is

 3   essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th

 4   Cir. 2000). A properly pled complaint must provide a short and plain statement of the claim

 5   showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2); Bell Atlantic Corp. v. Twombly,

 6   550 U.S. 544, 555 (2007). Although Rule 8 does not require detailed factual allegations, it demands

 7   “more than labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”

 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

 9   The court must accept as true all well-pled factual allegations contained in the complaint, but the

10   same requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679. Mere recitals of the

11   elements of a cause of action, supported only by conclusory allegations, do not suffice. Id. at 678.

12   Secondly, where the claims in the complaint have not crossed the line from conceivable to

13   plausible, the complaint should be dismissed. Twombly, 550 U.S. at 570. Allegations of a pro se

14   complaint are held to less stringent standards than formal pleadings drafted by lawyers. Hebbe v.

15   Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal construction of pro se pleadings

16   is required after Twombly and Iqbal).

17          Federal courts are courts of limited jurisdiction and possess only that power authorized by

18   the Constitution and statute. See Rasul v. Bush, 542 U.S. 466, 489 (2004). Pursuant to 28 U.S.C.

19   § 1331, federal courts have original jurisdiction over “all civil actions arising under the

20   Constitution, laws, or treaties of the United States.” Cases “arise under” federal law either when

21   federal law creates the cause of action or where the vindication of a right under state law

22   necessarily turns on the construction of federal law. Republican Party of Guam v. Gutierrez, 277

23   F.3d 1086, 1088-89 (9th Cir. 2002). Whether federal-question jurisdiction exists is based on the

24   “well-pleaded complaint rule,” which provides that “federal jurisdiction exists only when a

25   federal question is presented on the face of the plaintiff's properly pleaded complaint.”

26   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). In this case, Plaintiff’s claim under the

27   Federal Arbitration Act invokes the Court’s federal jurisdiction.

28


                                                  Page 2 of 4
      Case 2:20-cv-01121-KJD-DJA Document 5 Filed 07/16/20 Page 3 of 4




 1          Having determined that federal-question jurisdiction exists under the well-pleaded

 2   complaint rule, the Court now turns to the sufficiency of the factual allegations to state a claim.

 3   Plaintiff claims that an arbitration award was issued on September 20, 2019, which he seeks to

 4   vacate. It is not clear that Plaintiff’s claim is timely and it is not apparent on what basis he is

 5   asserting the award should be vacated under the FAA. As such, the complaint does not state a

 6   claim for which relief can be granted. Although it is not clear that the deficiencies identified can

 7   be cured, the Court will allow Plaintiff an opportunity to file an amended complaint to the extent

 8   he believes that he can state a claim.

 9          Based on the foregoing and good cause appearing therefore,

10          IT IS ORDERED that:

11          1. Plaintiff’s request to proceed in forma pauperis is GRANTED. Plaintiff shall not be

12              required to pre-pay the filing fee of four hundred dollars ($400.00). Plaintiff is permitted

13              to maintain this action to conclusion without the necessity of prepayment of any

14              additional fees or costs or the giving of a security therefor. This order granting leave to

15              proceed in forma pauperis shall not extend to the issuance and/or service of subpoenas
                at government expense.
16
            2. The Clerk’s Office is INSTRUCTED to file Plaintiff’s complaint (ECF No. 1-1) on the
17
                docket.
18
            3. The complaint is DISMISSED WITHOUT PREJUDICE providing Plaintiff with
19
                leave to amend. Plaintiff will have until August 13, 2020 to file an amended complaint,
20
                if the noted deficiencies can be corrected. If Plaintiff chooses to amend the complaint,
21
                Plaintiff is informed that the Court cannot refer to a prior pleading (i.e., the original
22
                complaint) in order to make the amended complaint complete. This is because, as a
23
                general rule, an amended complaint supersedes the original complaint. Local Rule 15-
24
                1(a) requires that an amended complaint be complete in itself without reference to any
25
                prior pleading. Once a plaintiff files an amended complaint, the original complaint no
26
                longer serves any function in the case. Therefore, in an amended complaint, as in an
27

28


                                                   Page 3 of 4
     Case 2:20-cv-01121-KJD-DJA Document 5 Filed 07/16/20 Page 4 of 4




 1           original complaint, each claim and the involvement of each Defendant must be

 2           sufficiently alleged.

 3        4. Failure to comply with this order will result in the recommended dismissal of this

 4           case.

 5

 6        DATED: July 16, 2020.

 7
                                                    DANIEL J. ALBREGTS
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           Page 4 of 4
